IN THE UNITED STATES COURT OF APPEALS United States Court of Appeals
                                                                  Fifth Circuit
                        FOR THE FIFTH CIRCUIT
                        _____________________                  F I L E D
                             No. 04-51353                       June 29, 2005
                        _____________________
                                                            Charles R. Fulbruge III
                                                                    Clerk
UNITED STATES OF AMERICA

                  Plaintiff - Appellee
                   v.
ORLANDO MORALES
                  Defendant - Appellant



                      ---------------------
          Appeal from the United States District Court
               for the Western District of Texas
                           (04-CR-1152)
                      ---------------------

Before WIENER, STEWART, and DENNIS, Circuit Judges.
PER CURIAM:


     IT IS ORDERED that appellee’s unopposed motion to vacate

sentence is granted.



     IT IS FURTHER ORDERED that appellee’s unopposed motion to

remand to district court for resentencing is granted.



     IT IS FURTHER ORDERED that appellee’s unopposed motion to

__________________
     *    Pursuant to 5th Cir. R. 47.5, the Court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5th Cir. R.
47.5.4.
extend time to file appellee’s brief 14 days from the Court’s

denial of appellee’s motion to vacate and remand is denied as

moot.